Opinion of the Court.
THIS was a petition and summons brought by Whitton against the administrators of Benedict Swope, deceased, upon the following obligation, executed by the intestate in his lifetime :
“ I promise and oblige myself, my heirs, executors' and administrators, firmly by these presents, to pay unto Elijah Whitton, his heirs or assigns, five hundred dollars, lawful money of the state of Kentucky ; to be paid, with lawful interest, on demand, it being for value received, as witness my hand and seal, this 10th day of April, one thousand eight hundred and fifteen.
(Signed) BENEDICT SWOPE, [Seal.]”
The summons issued on the petition the first of March 1821, and was served on the administrators the day after. No defence was made by the defendants, and judgment was rendered by the court in favor of the plaintiff, for five hundred dollars, with interest only from the second of March 1821, until paid, and costs. To reverse that judgment, the plaintiff has prosecuted this writ of error ; and the only question made by the assignment of error, involves an inquiry, whether or not interest should have been given from the date of the obligation ?
1. We think it should. Without a stipulation to pay interest, the obligation would not, as a legal consequence, have carried interest, until a demand made ; but the interest, as well as the principal, is made payable on demand; and it is only by construing the obligation to bear interest from its date, that any effect can be given to the express stipulation to pay interest; and, in construing writings, no expression ought to be disregarded, if any sensible import can be assigned to it.
*161The judgment must be reversed with costs, the cause remanded, and judgment entered in favor of Whitton, for the principal and interest from the date of the obligation.